DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 1/28/2022.  As directed by the amendment, claims 1 and 2 have been amended. Claims 1-6 are pending in the instant application.
Applicant’s amendment of claim 2 (which is not truly an amendment, because it simply repeats the amendment that was already made in the claim set filed 6/30/2021) does not address the objection to the claims, which is maintained below.

Response to Arguments
Applicant's arguments filed 1/28/2022 (hereinafter “Remarks”) have been fully considered and they are partially persuasive.
Applicant argues on page 5 of Remarks that the aperture of Baran does extend in a perpendicular manner past the distal end of the elongated flexible conduit. This is an incorrect representation of the disclosure of Baran. As depicted on page 5 of Remarks, the aperture at 364 is within the radial extent of the conduit 340 and thus does not extend in a perpendicular manner past its end. However, as further argued by Applicant, since there is no motivation to modify Baran such that the aperture at 364 is flush with conduit 340, the rejection in view of Baran is withdrawn in light of the amended claims.
Applicant argues on page 6 of Remarks that Gao discloses a bougie, which Applicant terms “an entirely different system,” and that using a valve with a bougie “would not have allowed for proper functioning of the bougie in intubating a patient.” Applicant does not explain their reasoning for these unfounded assertions. First, the Examiner notes that instant claims are apparatus claims, not method claims, and there is nothing in the claims that differentiates “a stylet” from the bougie of Gao, and second, Gao explicitly discloses using the bougie to flow air therethrough (Gao para [0035]), so providing the bougie of Gao with a valve to allow control of said airflow would have been exceedingly obvious to an artisan in the respiratory art before the effective filing date of the claimed invention because was standard to provide for control of air flow through a patient respiratory device in order to serve the patient as needed, and a valve was a standard means for providing said control. Indeed, the valve assists in the proper 

Claim Objections
Claim 2 is objected to because of the following informalities:  
1. Claim 2, lines 2-3 recite, “wherein the outer diameter…of 3 to 8 mm.” This phrase is not grammatically. Based on similar language in claim 3, claim 2 appears to be intended to read “wherein the outer diameter…is from 3 to 8 mm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
nozzle in instant Figs. 3 and 7, the nozzle is not flush with the distal end of the flexible conduit in either case because the outer surface of the nozzle is shown spaced slightly inward of the outer surface of the distal end of the flexible conduit in Fig. 3 (see the small lip between the end of the conduit and the nozzle surface that is particularly visible were the lead line for the label 30 is pointing in Fig. 3), and it is spaced somewhat outward of the outer surface of the distal end of the flexible conduit in Fig. 7 due to its external positioning relative to the conduit. Therefore, the claims contain new matter which must be removed to address this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Franetzki et al. (US 4,976,703; hereinafter “Franetzki”) in view of Fortune et al. (US 5,507,279; hereinafter “Fortune”) and Strickland (US 5,246,012; hereinafter “Strickland”).
an endotracheal tube stylet (Fig. 2; wherein the catheter is fully capable of being used an endotracheal tube stylet because it is thin and elongate and nothing would preclude this use), comprising 
(a) an elongated flexible conduit (core tube 1+silicone tube 2+ring part 10) (Fig. 2; col. 3, lines 47-51; wherein, given the plastic/elastic materials and the thin, elongate nature of the tube, at least some flexibility is inherent. Moreover, ensuring flexibility would have been obvious an artisan before the effective filing date of the claimed invention in order provide the predictable result of a tube that can flex somewhat during use so as to not create an uncomfortable patient situation) defining an air flow path (internal bore 8) (there is nothing that would preclude air from flowing through internal bore 8, such that it comprehends an air flow path) having a proximal end (the opposite end of the tube, not shown) and a distal end (the top end of the tube to which closure member is secured in Fig. 2), 
(b) a nozzle (closure member 7) affixed to the distal end of the elongated flexible conduit (Fig. 2) having a single aperture (opening 9) with only one opening (the left opening of opening 9 in view 2) fluidly connected to the air flow path that is positioned to redirect the flow path in a direction perpendicular to the air flow path in the elongated flexible conduit (Fig. 2; inside bore 8 that emerges at right angles into a lateral or radially extending opening 9, col. 4, lines 13-15); wherein the aperture is flush with the elongated flexible conduit, such that the aperture does not extend in a perpendicular manner past the distal end of the elongated flexible conduit (Fig. 2).
single direction perpendicular to the air flow path in the elongated flexible conduit. However, Fortune demonstrates that it was well known in the art of orifices in medical tube tips before the effective filing date of the claimed invention for such orifices to be cylindrical where they extend to the outer surface of the tip (Fig. 3), such that flow therefrom would be in a single direction. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the opening 9 of Franetzki to be cylindrical as taught by Fortune, such that it is positioned to redirect the flow in a single direction perpendicular to the air flow path in the elongated flexible conduit as claimed, in order to utilize an opening that is easier to manufacture, because a cylindrical bore is easier to provide than a conical one.
Franetzki is silent regarding (c) a valve affixed to the proximal end of the elongated flexible conduit and fluidly-connectable to a source of pressurized oxygen. However, Strickland demonstrates that it was well known in the art of delivering medical fluid through tubing before the effective filing date of the claimed invention to provide a valve (stopcock 66 OR 68) (Fig. 8) affixed to the proximal end (to the right in Strickland Fig. 8) of an elongated flexible conduit (catheter 62) and fluidly-connectable to a source of pressurized oxygen (stopcocks 66/68 are depicted with a luer-type connector on the top thereof similar to hub assembly 77, see Fig. 8 in view Fig. 13 and col. 10, line 12, such that stopcock 66 OR 68 is fluidly-connectable to a source of pressurized oxygen by way of the luer-type connector that is on the top of the stopcock, because there is nothing that would preclude such a 
Regarding claim 4, Franetzki in view of Fortune and Strickland teaches the stylet of claim 1, wherein Franetzki further discloses wherein the elongated flexible conduit comprises an elastomeric material that is not gas-permeable (silicone, col. 4, line 8).  
Regarding claim 5, Franetzki in view of Fortune and Strickland teaches a system comprising the stylet of claim 1 (see claim 1 discussion, above), wherein Strickland further educates the modified tube of Franetzki to be telescopically received within an endotracheal tube (endotracheal tube 12) (Fig. 1), in order to provide the predictable result of using a fluid delivery tube that is toxicologically faultless, biologically compatible, and is x-ray opaque to allow determination of the position of the tube (Franetzki, col. 1, lines 5-15 and col. 4, lines 18-41) to provide bronchoalveolar lavage to an intubated patient (Strickland title; Fig. 7c).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Franetzki in view of Fortune and Strickland as applied to claim 1 above, and further in view of Kolobow et al. (US 5,687,714; hereinafter “Kolobow”).
wherein the elongated flexible conduit has an inner diameter and an outer diameter (Fig. 2), and where Strickland educates Franetzki to be suitably sized for being telescopically received within an endotracheal tube as discussed above regarding claim 5, but Franetzki in view of Fortune and Strickland is silent regarding wherein the outer diameter of the elongated flexible conduit of 3 to 8 mm, and wherein the inner diameter of the elongated flexible conduit is from 2 to 7 mm. However, Kolobow demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for an elongated flexible conduit (tubular catheter 14) (Fig. 1; catheter 14…preferably formed of a flexible plastic, col. 2, lines 59-60) telescopically received within an endotracheal tube (endotracheal tube 12) to have an outer diameter of from 3 to 8 mm and an inner diameter from 2 to 7 mm ([f]or an adult human…catheter 14 of 3.4 mm outside diameter and 2.64 mm inside diameter has been found to be suitable to sustain the desire air flow rates, col. 2, lines 62-65), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the elongated flexible conduit of Franetzki in view of Fortune and Strickland to have an outer diameter of from 3 to 8 mm and an inner diameter from 2 to 7 mm as taught by Kolobow, in order to provide the expected result of a conduit suitably sized to fit within an endotracheal tube for use within an adult human (Kolobow, col. 2, lines 62-67).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Franetzki in view of Fortune and Strickland as applied to claim 5 above, and further in view of Linder (US 4,655,214; hereinafter “Linder”).
Regarding claim 6, Franetzki in view of Fortune and Strickland teaches the system of claim 5, but Franetzki in view of Fortune and Strickland is silent regarding wherein the stylet and endotracheal tube are contained in sterile packaging. However, Linder teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a style/tube (introducer 11) with associated shut-off valve (valve means, such as stopcock 21) (col. 3, lines 35-52) to be telescopically received in an endotracheal tube (endotracheal tube 61), and for the stylet (11) and endotracheal tube (61) to be contained in sterile packaging (envelope 71) (Figs. 1, 2 and 6; col. 4, lines 63-66 and col. 5, lines 19-23). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the system of Franetzki in view of Fortune and Strickland to include wherein the stylet (with the proximal end shut-off valve as discussed above regarding claim 1) and endotracheal tube are contained in sterile packaging as taught by Linder, in order to provide the stylet/tube (with valve) and endotracheal tube as a compact kit that can be easily and hermetically provided to, e.g. an operating theater. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding single, right-angle, cylindrical et al. (US 2010/0121260 A1; Fig. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785